Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 6 Months Ended June 30, 12 Months Ended December 31, 2007 2006 2005 2004 2003 2002 Earnings, as defined: Net income (a) $ 392 $ 678 $ 567 $ 641 $ 779 $ 177 Preferred security dividend requirement 5 9 Less undistributed income (loss) of equity method investments 4 2 (8 ) Income taxes 67 187 81 210 183 274 Total fixed charges as below (excluding capitalized interest, preferred security distributions ofsubsidiaries on a pre-tax basis and interest expense related to discontinued operations) 154 276 272 262 209 212 Total earnings $ 613 $ 1,137 $ 918 $ 1,113 $ 1,176 $ 680 Fixed charges, as defined: Interest on long-term debt $ 161 $ 296 $ 259 $ 255 $ 149 $ 169 Interest on short-term debt and other interest 10 16 26 23 25 52 Amortization of debt discount, expense and premium - net (1 ) (1 ) 7 (6 ) 31 9 Estimated interest component of operating rentals 5 15 15 17 31 21 Preferred securities distributions of subsidiaries on a pre-tax basis 8 12 Total fixed charges (b) $ 175 $ 326 $ 307 $ 289 $ 244 $ 263 Ratio of earnings to fixed charges 3.5 3.5 3.0 3.9 4.8 2.6 (a) Net income excludes minority interest, income (loss) from discontinued operations and the cumulative effects of changes in accounting principles. (b) Interest on unrecognized tax benefits is not included in fixed charges.
